

Exhibit 10.1








AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
This AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
is dated as of November 17, 2016 (this “Amendment”), among AMERESCO, INC. (the
“Borrower”), THE GUARANTORS PARTY HERETO (the "Guarantors" and collectively with
the Borrower, the "Loan Parties"), THE LENDERS PARTY HERETO (the “Lenders”), and
BANK OF AMERICA, N.A., as administrative agent (the “Agent”).
WHEREAS, the Loan Parties, the Lenders, and the Agent are parties to that
certain Third Amended and Restated Credit and Security Agreement dated as of
June 30, 2015, as heretofore amended, among the Borrower, the Guarantors, the
Lenders, and the Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, the Loan Parties, the Agent and the Lenders wish to increase the amount
of the Term Loan to $30,000,000 and extend its Maturity Date, and accordingly
revise certain provisions of the Credit Agreement, as described herein;
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Credit Agreement is hereby amended as
follows:
1.Capitalized Terms. Except as otherwise expressly defined herein, all
capitalized terms used herein which are defined in the Credit Agreement have the
same meanings herein as therein, except to the extent that such meanings are
amended hereby.
2.Amendment to Credit Agreement.
(a)Section 1.1 of the Credit Agreement is hereby amended to delete the
definitions of “Maturity Date,” “Term Loan,” “Term Loan Commitment” and “Term
Loan Lender” in their entirety and replace them with the following:
“Maturity Date” means (a) with respect to the Revolving Facility, June 30, 2020,
and (b) with respect to the Term Facility, June 30, 2020; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.
“Term Loan” means (i) the $17,142,857.12 Term Loan made by the Lenders to the
Borrower at the Effective Time, and (ii) at the Term Amendment Effective Time,
the $30,000,000 Term Loan of which $20,000,000.03 will be advanced by the Term
Lenders to the Borrower on the Term Amendment Effective Time for the purpose of
repaying outstanding indebtedness under the Revolving Facility.
“Term Loan Commitment” means with respect to each Term Loan Lender, the
agreement of such Lender to retain the outstanding balance of its portion of the
Term Loan under the Prior Credit Agreement to the Borrower at the Effective
Time, and to make additional Term Loan advances to increase the Term Loan to
$30,000,000.00 at the Term Amendment Effective Time. The aggregate original
amount of the Term Loan Commitments, equaling the outstanding balance of the
Term Loans under the Prior Credit Agreement, was $17,142,857.12 as of the
Effective Time and, equaling the aggregate amount of the Term Loan Commitments
in effect, is $30,000,000.00 as of the Term Amendment Effective Time. The amount
of each Term Loan Lender’s Term Loan Commitment is set forth on Schedule 2.1.
“Term Loan Lender” means, (a) a Lender that has a Term Loan Commitment set forth
opposite its name on Schedule 2.1 and (i) who has retained a portion of the Term
Loan under the Prior Credit Agreement at the Effective Time and (ii) who
advanced additional Term Loans as of the Term Amendment Effective Time, and (b)
thereafter, the Lenders from time to time holding an interest in the Term Loan
after giving effect to any assignments thereof permitted by Section 12.6.




--------------------------------------------------------------------------------




(b)Section 1.1 of the Credit Agreement is further hereby amended to add the
following defined terms in alphabetical order:
“Amendment No. 4” means Amendment No. 4 to Third Amended and Restated Credit
Agreement dated as of November 17, 2016, among the Borrower, the Guarantors, the
Lenders and the Agent.
“Term Amendment Effective Time” means the date on which each of the conditions
of the effectiveness of Amendment No. 4 pursuant to Section 6 thereof has been
satisfied.
(c)Clause (v) of the definition of “EBITDA” in Section 1.1 of the Credit
Agreement is hereby amended to delete the words “Effective Date” and replace
them with the words “Effective Time.”
(d)Paragraph (g) of Section 2.1 of the Credit Agreement are hereby deleted in
its entirety and replaced with the following new paragraph (g):
(g)    Revolving Notes. Prior to the Restatement Date, the Borrower shall
prepare, execute and deliver to each Revolving Lender requesting a note
evidencing the Revolving Loans owed to it a Revolving Note in the principal
amount of such Lender’s Revolving Commitment. Prior to the Term Amendment
Effective Time, the Borrower shall prepare, execute and deliver to each
Revolving Lender requesting a replacement note to evidence the Revolving Loans
owed to it a Revolving Note in the principal amount of such Lender’s Revolving
Commitment in effect as of the Term Amendment Effective Time. Thereafter, the
Revolving Loans of each Revolving Lender evidenced by such Revolving Note and
interest thereon shall at all times (including after assignment pursuant to
Section 12.6) be represented by one or more promissory notes in such form
payable to the order of the payee named therein.
(e)Paragraphs (a), (c) and (e) of Section 2.2 of the Credit Agreement are hereby
deleted in their entirety and replaced with the following new paragraphs (a),
(c) and (e):
(a)    Funding of the Term Loan. Subject to the terms and conditions set forth
herein, each Term Loan Lender agrees to retain its portion of the Term Loan
outstanding under the Prior Credit Agreement in Dollars in the full amount of
its Term Loan Commitment at the Effective Time. Subject to the terms and
conditions set forth herein in Amendment No. 4, each Lender shall make an
additional Term Loan to the Borrower so that the aggregate amount of the Term
Loan as of the Term Amendment Effective Time shall be increased to the amount of
such Term Lender’s Term Loan Commitment as of the Term Amendment Effective Time.
From and after the Term Amendment Effective Time, all references to the Term
Loan shall refer to the Term Loan as so increased. Principal amounts of the Term
Loan that have been repaid or prepaid may not be reborrowed.
....
(c)    Repayment of Term Loan. The Borrower hereby unconditionally promises to
pay to the Agent for the account of the Term Loan Lenders quarterly principal
installments in respect of the Term Loan on the last day of each quarter (i)
commencing September 30, 2015 and




--------------------------------------------------------------------------------




through September 30, 2016, in the amount of $1,428,571.43, and (ii) commencing
on December 31, 2016, in the amount of $1,500,000.00. To the extent not
previously paid, the Term Loan shall be due and payable in full on the Maturity
Date of the Term Facility.
….
(e)    Term Note. Prior to the Effective Time, the Borrower shall prepare,
execute and deliver to each Term Loan Lender requesting a note to evidence the
Term Loans owed to it a Term Note in the principal amount of such Lender’s Term
Loan Commitment. Prior to the Term Amendment Effective Time, the Borrower shall
prepare, execute and deliver to each Term Loan Lender requesting a replacement
note to evidence the Term Loans owed to it a Term Note in the principal amount
of such Lender’s Term Loan Commitment in effect as of the Term Amendment
Effective Time. Thereafter, such Term Loan Lender’s portion of the Term Loan
evidenced by such Term Note and interest thereon shall at all times (including
after assignment pursuant to Section 12.6) be represented by one or more
promissory notes in such form payable to the order of the payee named therein.
For the avoidance of doubt, paragraphs (b) and (d) of Section 2.2 are not
amended and remain in full force and effect.
(f)Schedule 2.1 of the Credit Agreement is deleted in its entirety and replaced
with the revised Schedule 2.1 attached hereto. The Revolving Credit Commitments
shall be adjusted on the Term Amendment Effective time in accordance with
Schedule 2.1.
3.Confirmation of Guaranty by Guarantors. Each Guarantor hereby confirms and
agrees that all indebtedness, obligations or liability of the Borrower under the
Credit Agreement as amended hereby, whether any such indebtedness, obligations
and liabilities are now existing or hereafter arising, due or to become due,
absolute or contingent, or direct or indirect, constitute “Guaranteed
Obligations” under and as defined in the Credit Agreement and, subject to the
limitation set forth in Section 4.1 of the Credit Agreement, are guaranteed by
and entitled to the benefits of the Guaranty set forth in Article 4 of the
Credit Agreement. Each Guarantor hereby ratifies and confirms the terms and
provisions of such Guarantor’s Guaranty and agrees that all of such terms and
provisions remain in full force and effect.
4.Confirmation of Security Interests. Each Loan Party (other than the Special
Guarantors) hereby confirms and agrees that all indebtedness, obligations and
liabilities of the Loan Parties under the Credit Agreement as amended hereby,
whether any such indebtedness, obligations and liabilities are now existing or
hereafter arising, due or to become due, absolute or contingent, or direct or
indirect, constitute “Secured Obligations” under and as defined in the Credit
Agreement and are secured by the Collateral and entitled to the benefits of the
grant of security interests pursuant to Article 5 of the Credit Agreement. The
Loan Parties (other than the Special Guarantors) hereby ratify and confirm the
terms and provisions of Article 5 of the Credit Agreement and agree that, after
giving effect to this Amendment, all of such terms and provisions remain in full
force and effect.
5.No Default; Representations and Warranties, etc. The Loan Parties hereby
confirm that, after giving effect to this Amendment, (i) the representations and
warranties of the Loan Parties contained in Article 6 of the Credit Agreement
and the other Loan Documents (A) that contain a materiality qualification are
true and correct on and as of the date hereof as if made on such date (except to
the extent that such representations and warranties expressly relate to an
earlier date), and (B) that do not contain a materiality qualification are true
are true and correct in all material respects on and as of the date hereof as if
made on such date (except to the extent that such representations and warranties
expressly relate to an earlier date), and (ii) no Default or Event of Default
shall have occurred and be continuing. Each Loan Party hereby further represents
and warrants that (a) the execution, delivery and performance by such Loan Party
of this Amendment (i) have been duly authorized by all necessary action on the
part of such




--------------------------------------------------------------------------------




Loan Party, (ii) will not violate any applicable law or regulation or the
organizational documents of such Loan Party, (iii) will not violate or result in
a default under any indenture, agreement or other instrument binding on such
Loan Party or any of its assets that will have a Material Adverse Effect, and
(iv) do not require any consent, waiver, approval, authorization or order of, or
filing, registration or qualification with, any court or governmental authority
or any Person (other than the Agent and the Lenders) which has not been made or
obtained; and (b) it has duly executed and delivered this Amendment.
6.Conditions to Effectiveness. The obligations of the Term Lenders to make the
additional Term Loan advances under the Credit Agreement as amended by this
Amendment, and this Amendment, shall not become effective until the receipt by
the Agent of all of the following:
(a)counterparts of this Amendment duly executed by each of the parties hereto or
written evidence reasonably satisfactory to the Agent that each of the parties
hereto has signed a counterpart of this Amendment;
(b)a duly completed and executed replacement Revolving Note for the account of
each Revolving Lender, and a duly completed and executed replacement Term Note
for the account of each Term Loan Lender for each such Lender requesting the
same, to be delivered to such Lender in exchange for such Lender’s existing
Revolving Note and Term Note;
(c)such documents and certificates as the Agent or Special Counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the transactions contemplated hereby and
any other legal matters relating to the Loan Parties, this Amendment or the
other Loan Documents, all in form and substance reasonably satisfactory to the
Agent and Special Counsel;
(d)evidence satisfactory to the Agent and its Special Counsel that the Loan
Parties (other than the Special Guarantors) shall have taken or caused to be
taken (or authorized the Agent to take or cause to be taken) all such actions,
executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments and made or caused to be made all such
filings and recordings (other than filings or recordings to be made by the Agent
on or after the Restatement Date) that may be necessary or, in the opinion of
the Agent, desirable in order to create in favor of the Agent, for the benefit
of the Lenders, valid and (upon such filing and recording) perfected First
Priority security interests in the entire personal and mixed property
Collateral;
(e)a certificate, dated the Term Amendment Effective Time and signed by a
Responsible Officer, confirming compliance with the conditions set forth in the
first sentence of Section 5 of this Amendment at the Term Amendment Effective
Time;
(f)favorable written opinions (addressed to the Agent and dated the Restatement
Date) of (i) Morgan, Lewis & Bockius LLP, counsel to the Loan Parties, in form
and substance reasonably satisfactory to the Agent and Special Counsel and
covering such matters relating to the Loan Parties, this Amendment, the other
Loan Documents or the transactions contemplated hereby as the Agent shall
reasonably request and (ii) local counsel to the Loan Parties in the following
jurisdictions: Arizona, North Carolina, Nevada, Kentucky, Tennessee, Washington,
and Ontario, Canada;
(g)a Loan Notice with respect to the additional Term Loans to be advanced at the
Term Amendment Effective Time in the form of Exhibit B-1 to the Credit
Agreement, but with references to “Revolving Credit Borrowing” in that form
referring to “Term Loan Borrowing;” and




--------------------------------------------------------------------------------




(h)payment by the Borrower to the Agent for the account of the Lenders of an
amendment fee of $50,000, to be allocated to the Lenders in proportion to the
increase in their respective Commitments at the Term Amendment Effective Time.
7.Miscellaneous.
(a)Except to the extent specifically amended hereby, the Credit Agreement, the
Loan Documents and all related documents shall remain in full force and effect.
This Amendment shall constitute a Loan Document. Whenever the terms or sections
amended hereby shall be referred to in the Credit Agreement, Loan Documents or
such other documents (whether directly or by incorporation into other defined
terms), such defined terms shall be deemed to refer to those terms or sections
as amended by this Amendment.
(b)This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. Delivery of an executed counterpart to this
Amendment by telecopy or other electronic means shall be effective as an
original and shall constitute a representation that an original will be
delivered.
(c)This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
(d)The Loan Parties agree to pay all reasonable expenses, including legal fees
and disbursements, incurred by the Agent in connection with this Amendment and
the transactions contemplated hereby.


[Signature Pages Follow]




--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.
BORROWER


AMERESCO, INC.


By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Vice President & Chief Financial Officer


GUARANTORS


AMERESCO ENERTECH, INC.
AMERESCO FEDERAL SOLUTIONS, INC.
AMERESCO PLANERGY HOUSING, INC.
AMERESCO QUANTUM, INC.
AMERESCO SELECT, INC.
AMERESCOSOLUTIONS, INC.
APPLIED ENERGY GROUP INC.
SIERRA ENERGY COMPANY


By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Treasurer




AMERESCO SOUTHWEST, INC.




By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Vice President and Treasurer




E.THREE CUSTOM ENERGY SOLUTIONS, LLC,
By: Sierra Energy Company, its sole member


By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Treasurer




--------------------------------------------------------------------------------




AMERESCO ASSET SUSTAINABILITY GROUP LLC
AMERESCO CT LLC
AMERESCO DELAWARE ENERGY LLC
AMERESCO EVANSVILLE, LLC
AMERESCO HAWAII LLC
AMERESCO INTELLIGENT SYSTEMS, LLC
AMERESCO LFG HOLDINGS LLC
AMERESCO PALMETTO LLC
AMERESCO SOLAR, LLC
AMERESCO SOLAR NEWBURYPORT LLC
AMERESCO STAFFORD LLC
AMERESCO WOODLAND MEADOWS ROMULUS LLC
SELDERA LLC
SOLUTIONS HOLDINGS, LLC


By: Ameresco, Inc., its sole member


By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Vice President & Chief Financial Officer


AMERESCO SOLAR - PRODUCTS LLC
AMERESCO SOLAR - SOLUTIONS LLC
AMERESCO SOLAR - TECHNOLOGIES LLC
By: Ameresco Solar LLC, its sole member
By: Ameresco, Inc., its sole member


By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Vice President & Chief Financial Officer




--------------------------------------------------------------------------------








AGENT:


BANK OF AMERICA, N.A.




By: /s/ Darleen R DiGrazia    
Name:    Darleen R DiGrazia
Title:    Vice President




LENDERS:


BANK OF AMERICA, N.A.




By: /s/ John F. Lynch    
Name:    John F. Lynch
Title:    Senior Vice President




WEBSTER BANK, N.A.




By: /s/ Raymond C. Hoefling    
Name:    Raymond C. Hoefling
Title:    Senior Vice President






--------------------------------------------------------------------------------








Schedule 2.1
Lenders and Commitments


Revolving Credit Commitment
Lender
Commitment
Applicable percentage
Bank of America, N.A.
$42,000,000
70.000000000%
Webster Bank, N.A.
$18,000,000
30.000000000%
Total Revolving Credit Commitments:
$60,000,000
100%



Term Loan Commitment
Lender
Commitment
Applicable percentage
Bank of America, N.A.
$21,000,000
70.000000000%
Webster Bank, N.A.
$9,000,000
30.000000000%
Total Term Loan Commitments:
$30,000,000
100%



Swing Line Commitment
Lender
Commitment
Applicable percentage
Bank of America, N.A.
$5,000,000
100%
Total Swing Line Commitments:
$5,000,000
100%







